DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Shelling et al (PGPUB Document No.  20210201386), hereafter, referred to as “Hsu”, in view of Peled, Ariel et al (PGPUB Document No. 20090063470), hereafter, referred to as “Peled”, in further view of Vig, Akshat   et al (US Patent No. 10423493), hereafter, referred to as “Vig”.

Regarding Claim 1 (Currently amended), Hsu teaches receive, from a first external system via a network, a first entity change request to modify data in an entity associated with the first external system(Hsu, Fig. 4A & para 0036 disclose merchant (i.e. first external system) initiates a menu (first entity) update request to DoorDash (external system) “ The merchant POS system may transmit a menu update message from the merchant interface to a men update PATCH endpoint of the menu open API group 408. For example, the menu update message may be transmitted as a HTTP PATCH request for making partial changes to an existing resource.”); save the received first entity change request to an entity store(Hsu, Fig. 4A & para 0032 disclose that received change request is being queued in a task queue (i.e. an entity store where changes to the entity/menu is stored for further distribution) for distribution “received menu uploads are transferred to task queue 410 where one or more menu uploads may be stored prior to processing.”); 
push the received first entity change request from the entity store to an event publisher for forwarding to a streaming service (Hsu, Fig. 4A & para 0032 disclose that received change request in a task queue (i.e. an entity store)  is being pushed to a database (element 412) for publishing the changes to merchants 412 may read the menu upload and break down entries for insertion into database 414 of the logistics platform.”; here the examiner interprets “publisher for forwarding to a streaming service”  as propagating changes to a place or service where changes need to be applied for users to access the changes); 
via a data pipeline associated with the classification of the first entity change request (Hsu, para 0066 discloses updated portion or a specific portion of a menu/object can be sent via pipeline  “The menu update pipeline may work identically to the menu creation pipeline. In some embodiments, only the specific object fields to be updated are included in the payload window 502 along with the update request.”);
Hsu teaches an online platform for order and menu management for restaurants but he does not explicitly teach A computer-implemented system for receiving and propagating efficient search updates, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to: generate a plurality of snapshots of the received first entity change request by the event publisher before forwarding the received entity change request to the streaming service; classify the first entity change request based at least on one of the plurality of snapshots; forward, from the streaming service, the classified entity change request to a search index database; and -2-Application No. 16/791,413update the search index based on the classified entity change request. 
However in the same field of endeavor of saving entity changes in database Peled teaches A computer-implemented system for receiving and propagating efficient search updates, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to (Peled, Fig. 1, 4 and para 0022 disclose a system using processor, memory for search updating by capturing changes and updating the search index): 
classify the first entity change request based at least on one of the plurality of snapshots; and update the search index based on the classified entity change request (Peled, para 0072 discloses classifying the changes in entity/object that can be used for index updating “Upon receiving an indication that a business object has changed, classifier 34 updates the information regarding the business object in the listing of business objects in repository 36, at a business object update step. The updated information is used in subsequent tagging and indexing of new documents, as described above with reference to FIG. 2. Furthermore, the classifier may use the updated business object information to update the tagging and indexing of documents that have already been indexed”; here the examiner interprets “based at least on one of the plurality of snapshots” as snapshot of entity’s captured changes. As per Peled’s teachings in para 0072 changes in snapshots would also be classified and index).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the entity change requests of Hsu into performing classification of entity related change types of Peled to produce an expected result of updating search indexes by change types. The modification would be obvious because one of ordinary skill in the art would be motivated to update only the portion of search index impacted by the change so that 
Hsu and Peled teach updating online menu systems but they don’t explicitly teach generate a plurality of snapshots of the received first entity change request by the event publisher before forwarding the received entity change request to the streaming service; forward, from the streaming service, the classified entity change request to a search index database; 
However in the same field of endeavor of saving entity changes in database Vig teaches generate a plurality of snapshots of the received first entity change request by the event publisher before forwarding the received entity change request to the streaming service; forward, from the streaming service, the classified entity change request to a search index database (Vig, col 6; 63-67 ~ col 7; 1-5 discloses forwarding/ propagating multiple copies of same change to different nodes for indexing “A given change record propagator may be used for multiple global secondary indexes in some embodiments--e.g., the propagator may act as a multiplexed filter and transmitter of change records relevant to respective global secondary index nodes. In some cases, depending on the respective sets of attributes materialized or projected at various secondary indexes established for a given table, the same change record may be propagated to several different index storage nodes; other change records may only have to be propagated to a single index storage node”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the entity change requests classified by change types of Hsu and Peled into propagating changes to 

Regarding Claim 2 (Original), Hsu, Peled and Vig teach all the limitations of claim 1 and Hsu further teaches wherein: each entity comprises a plurality of sub-entities; each entity change request comprises a request to modify a sub-entity of a respective entity (Hsu, para 0036 discloses partial menu or sub-entity change request “Users may also make changes to successfully uploaded menus. For example, the user's store or restaurant may be closed or shut down for various reasons, affecting the hours of operation.”).

Regarding Claim 3 (Original), Hsu, Peled and Vig teach all the limitations of claim 1 and Hsu further teaches wherein the received entity change request comprises a change to a service, a change to an item, or a change to data associated with the external system (Hsu, para 0036 discloses changes to a certain menu item when it becomes out of stock “Users may also make changes to successfully uploaded menus. For example…. certain items listed in the menu may become out of stock at some point. ”).

Regarding Claim 4 (Original), Hsu, Peled and Vig teach all the limitations of claim 1 and Hsu further teaches wherein the instructions further cause the processor to: receive, from the first external system, a request to begin a transaction; receive, from the first external system, a plurality of entity change requests; and wherein pushing the entity change request further comprises pushing the resulting entity change request (Hsu, Fig. 4A & para 0032 disclose that receiving a change request 404 form an external system or a merchant, placing the entity change requests in a task queue (i.e. an entity store)  and pushing them to a database for resulting entity change (element 412) “the tasks queue 410 may receive the menu upload 404 and route it to the menu processor 412. Menu processor 412 may read the menu upload and break down entries for insertion into database 414 of the l”); 
Peled further teaches classifying the first entity change request comprises classifying the resulting entity change request (Peled, para 0072 discloses classifying the changes in entity/object that can be used for indexing “Upon receiving an indication that a business object has changed, classifier 34 updates the information regarding the business object in the listing of business objects in repository 36, at a business object update step. The updated information is used in subsequent tagging and indexing of new documents, as described above with reference to FIG. 2. Furthermore, the classifier may use the updated business object information to update the tagging and indexing of documents that have already been indexed”); 
Vig teaches and forwarding the classified entity change request comprises forwarding the resulting entity change request (Vig, col 6; 63-67 ~ col 7; 1-5 discloses forwarding/ propagating multiple copies of same change to different nodes for indexing “A given change record propagator may be used for multiple global secondary indexes in some embodiments--e.g., the propagator may act as a multiplexed filter and transmitter of change records relevant to respective global secondary index nodes. In some cases, depending on the respective sets of attributes materialized or projected at various secondary indexes established for a given table, the same change record may be propagated to several different index storage nodes; other change records may only have to be propagated to a single index storage node”).

Regarding Claim 5 (Original), Hsu, Peled and Vig teach all the limitations of claim 1 and Hsu further teaches wherein the instructions further cause the processor to clear the event store of all entity change requests, responsive to pushing the received entity change request from the event store (Hsu,  Fig. 4 and para 0032 disclose event store or “Task Queue” 414 is storing all entity change requests and sending or route them for further processing “the tasks queue 410 may receive the menu upload 404 and route it to the menu processor 412.”; here the examiner interprets processing queue also implies emptying queue to process the next candidate in the queue).

Regarding Claim 10 (Currently amended), Hsu teaches receiving, from a first external system via a network, a first entity change request to modify data in an entity associated with the first external system(Hsu, Fig. 4A & para 0036 disclose merchant (i.e. first external system) initiates a menu (first entity) update request to DoorDash (external system) “ The merchant POS system may transmit a menu update message from the merchant interface to a men update PATCH endpoint of the menu open API group 408. For example, the menu update message may be transmitted as a HTTP PATCH request for making partial changes to an existing resource.”); saving the received first entity change request to an entity store(Hsu, Fig. 4A & para 0032 disclose that received change request is being queued in a task queue (i.e. an entity store where changes to the entity/menu is stored for further distribution) for distribution “received menu uploads are transferred to task queue 410 where one or more menu uploads may be stored prior to processing.”); pushing the received first entity change request from the entity store to an event publisher for forwarding to a streaming service(Hsu, Fig. 4A & para 0032 disclose that received change request in a task queue (i.e. an entity store)  is being pushed to a database (element 412) for publishing the changes to merchants system/website etc., “Menu processor 412 may read the menu upload and break down entries for insertion into database 414 of the logistics platform.”; here the examiner interprets “publisher for forwarding to a streaming service”  as propagating changes to a place or service where changes need to be applied for users to access the changes); 
via a data pipeline associated with the classification of the first entity change request (Hsu, para 0066 discloses updated portion or a specific portion of a menu/object can be sent via pipeline  “The menu update pipeline may work identically to the menu creation pipeline. In some embodiments, only the specific object fields to be updated are included in the payload window 502 along with the update request.”); 
Hsu teaches an online platform for order and menu management for restaurants but he does not explicitly teach A computer implemented method for receiving and propagating efficient search updates, the method comprising: 
generate a plurality of snapshots of the received first entity change request by the event publisher before forwarding the received entity change request to the streaming service; classifying the first entity change request based at least on one of the plurality of snapshots; -5-Application No. 16/791,413 Attorney Docket No. 14904.0138-00000forwarding, from the streaming service, the classified entity change request to a search index database; and updating the search index based on the classified entity change request.
However in the same field of endeavor of saving entity changes in database Peled teaches A computer implemented method for receiving and propagating efficient search updates, the method comprising(Peled, Fig. 1, 4 and para 0022 disclose a method for search updating by capturing changes and updating the search index): 
classifying the first entity change request based at least on one of the plurality of snapshots; -5-Application No. 16/791,413 Attorney Docket No. 14904.0138-00000 and updating the search index based on the classified entity change request(Peled, para 0072 discloses classifying the changes in entity/object that can be used for index updating “Upon receiving an indication that a business object has changed, classifier 34 updates the information regarding the business object in the listing of business objects in repository 36, at a business object update step. The updated information is used in subsequent tagging and indexing of new documents, as described above with reference to FIG. 2. Furthermore, the classifier may use the updated business object information to update the tagging and indexing of documents that have already been indexed”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the entity change requests of Hsu into performing classification of entity related change types of Peled to produce an expected result of updating search indexes by change types. The modification would be obvious because one of ordinary skill in the art would be motivated to update only the portion of search index impacted by the change so that users can always retrieve updated information with a minimum downtime of index maintenance (Peled, para 0072).
Hsu and Peled teach updating online menu systems but they don’t explicitly teach generate a plurality of snapshots of the received first entity change request by the event publisher before forwarding the received entity change request to the streaming service; Attorney Docket No. 14904.0138-00000forwarding, from the streaming service, the classified entity change request to a search index database;
However in the same field of endeavor of saving entity changes in database Vig teaches generate a plurality of snapshots of the received first entity change request by the event publisher before forwarding the received entity change request to the streaming service; forwarding, from the streaming service, the classified entity change request to a search index database (Vig, col 6; 63-67 ~ col 7; 1-5 discloses forwarding/ propagating multiple copies of same change to different nodes for indexing “A given change record propagator may be used for multiple global secondary indexes in some embodiments--e.g., the propagator may act as a multiplexed filter and transmitter of change records relevant to respective global secondary index nodes. In some cases, depending on the respective sets of attributes materialized or projected at various secondary indexes established for a given table, the same change record may be propagated to several different index storage nodes; other change records may only have to be propagated to a single index storage node”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the entity change requests classified by change types of Hsu and Peled into propagating changes to different places of Vig to produce an expected result of updating entity changes simultaneously to different places. The modification would be obvious because one of ordinary skill in the art would be motivated to update all the indexes and contents simultaneously to provide users a consistent search result (Vig, col 6; 63-67 ~ col 7; 1-5).

Regarding claim 11, dependent on rejected claim 10 and further analysis are similar to claim rejection 2 and are applicable to claim 11.

Regarding claim 12, dependent on rejected claim 10 and further analysis are similar to claim rejection 3 and are applicable to claim 12.

Regarding claim 13, dependent on rejected claim 10 and further analysis are similar to claim rejection 4 and are applicable to claim 13.

Regarding claim 14, dependent on rejected claim 10 and further analysis are similar to claim rejection 5 and are applicable to claim 14.

Claims 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Shelling et al (PGPUB Document No.  20210201386), hereafter, referred to as “Hsu”, in view of Peled, Ariel  et al (PGPUB Document No. 20090063470), hereafter, referred to as “Peled”, in further view of Vig, Akshat   et al (US Patent No. 10423493), hereafter, referred to as “Vig”, in further view of Nair, Nisha et al (PGPUB Document No. 20090210459), hereafter, referred to as “Nair”.

Regarding Claim 6 (Previously presented), Hsu, Peled and Vig teach all the limitations of claim 1 but they don’t explicitly teach wherein the instructions further cause the processor to: monitor a database via the network to detect a modification of the entity stored at the database by the first external system via the network; and receive the first entity change request in response to detecting a modification of the entity.
However in the same field of endeavor of making web-based application’s data change Nair teaches wherein the instructions further cause the processor to: monitor a database via the network to detect a modification of the entity stored at the database by the first external system via the network; and receive the first entity change request in response to detecting a modification of the entity (Nair, para 0018 discloses keep tracking any changes in a database; which can be related to any entity/object stored in the database “In order to detect changes made to the external database 12 during a collaboration session, the database/collaboration synchronizer 14 can include a log reader daemon 30. The log reader daemon 30 can read a database log 26 within the external database 12. The database log 26 can keep track of all transactions involving changes to the data stored in the external database 12, including the data represented by the collaboration document 20”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate propagating changes to different places of Hsu, Peled and Vig into monitoring database for changes of Nair to produce an expected result of detecting entity change in database. The modification would be obvious because one of ordinary skill in the art would be motivated to monitor database for identifying change in entities so that changes can be propagated immediately upon detection  (Nair, para 0018).

Regarding claim 15, dependent on rejected claim 10 and further analysis are similar to claim rejection 6 and are applicable to claim 15.

Claims 7-8 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Shelling et al (PGPUB Document No.  20210201386), hereafter, referred to as “Hsu”, in view of Peled, Ariel  et al (PGPUB Document No. 20090063470), hereafter, referred to as “Peled”, in further view of Vig, Akshat   et al (US Patent No. 10423493), hereafter, referred to as “Vig”, in further view of Nair, Nisha et al (PGPUB Document No. 20090210459), hereafter, referred to as “Nair”, in further view of Calvin, Phil  (PGPUB Document No. 20110023017), hereafter, referred to as “Calvin”.

Regarding Claim 7 (Original), Hsu, Peled, Vig and Nair teach all the limitations of claim 6 and Hsu further teaches wherein pushing the received event change request from the event store to the event publisher (Hsu, Fig. 4A & para 0032 disclose that received change request in a task queue (i.e. an entity store)  is being pushed to a database (element 412) for publishing the changes to merchants system/website etc; “Menu processor 412 may read the menu upload and break down entries for insertion into database 414 of the logistics platform.”; here the examiner interprets “event publisher”  as propagating changes to a place or service where changes need to be applied for users to access the changes;),
But they don’t explicitly teach and the second event publisher comprises formatting the received entity change request as a snapshot. 
However in the same field of endeavor of making web-based application’s data change Calvin teaches and the second event publisher comprises formatting the received entity change request as a snapshot (Calvin, para 0095-0098 teaches saving history of website object/entity changes in a database; here the examiner interprets  “snapshot” as a state of data at a specific time or snapshot of time; and, “formatting” to mean data in a particular form so that it can be easily used/retrieved “Each object is derived from a set of hierarchical classes and sub-classes that allow each object to: [0097] store and retrieve their own configuration data from the database 58; [0098] store and manage an indefinite history of changes to itself such that any previous state of itself can be restored should the latest version of an object not be what a user wants;”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate propagating changes to different places of Hsu, Peled, Vig and Nair into formatting changed data of Calvin to produce an expected result of requesting changes in compatible format. The modification would be obvious because one of ordinary skill in the art would be motivated to format the incoming changes in compatible to existing data for quick integration (Calvin, para 0095-0098).

Regarding Claim 8 (Original), Hsu, Peled, Vig, Nair and Calvin teach all the limitations of claim 7 and Calvin further teaches  wherein the instructions further cause the processor to: rollback a modification to an entity associated with the first external system; search the cache database to determine a plurality of snapshots needed to reverse (Calvin, para 0095-0098 teaches rolling back entity/object changes to a specific version “Each object is derived from a set of hierarchical classes and sub-classes that allow each object to: [0097] store and retrieve their own configuration data from the database 58; [0098] store and manage an indefinite history of changes to itself such that any previous state of itself can be restored should the latest version of an object not be what a user wants;”).

Regarding claim 16, dependent on rejected claim 15 and further analysis are similar to claim rejection 7 and are applicable to claim 16.

Regarding claim 17, dependent on rejected claim 16 and further analysis are similar to claim rejection 8 and are applicable to claim 17.

Claims 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Shelling et al (PGPUB Document No.  20210201386), hereafter, referred to as “Hsu”, in view of Peled, Ariel  et al (PGPUB Document No. 20090063470), hereafter, referred to as “Peled”, in further view of Vig, Akshat   et al (US Patent No. 10423493), hereafter, referred to as “Vig”, in further view of Kober, Magnus et al (PGPUB Document No. 20140222641), hereafter, referred to as “Kober”.

Regarding Claim 9 (Original), Hsu, Peled and Vig teach all the limitations of claim 1 and Vig further teaches wherein forwarding the classified entity change request to a search index comprises forwarding the classified entity change to the search index (Vig, col 6; 63-67 ~ col 7; 1-5 discloses forwarding/ propagating multiple copies of same change to different nodes for indexing and changes can be for entities as disclosed by Hsu “A given change record propagator may be used for multiple global secondary indexes in some embodiments--e.g., the propagator may act as a multiplexed filter and transmitter of change records relevant to respective global secondary index nodes. In some cases, depending on the respective sets of attributes materialized or projected at various secondary indexes established for a given table, the same change record may be propagated to several different index storage nodes; other change records may only have to be propagated to a single index storage node”),
But they don’t explicitly teach via a real-time stream selected based on the classification of the entity change.
However in the same field of endeavor of making live data changes Kober teaches above limitation (Kober, para 0065-0066 discloses sending live data updates via live streaming “the TRAILBLAZER model may send a TRAILBLAZER data update notification 281 to live streaming 230. If market data was updated (e.g., tick-level update), the market data server may send a market data update notification 285 to live streaming”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate propagating changes to different places of Hsu, Peled and Vig into real-time streaming of Kober to produce an expected result of instant distribution of data upon a change event. The modification would be obvious because one of ordinary skill in the art would be motivated to have the entity change immediately available to users by providing update search results (Kober, para 0065-0066).

Regarding claim 18, dependent on rejected claim 10 and further analysis are similar to claim rejection 9 and are applicable to claim 18.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Shelling et al (PGPUB Document No.  20210201386), hereafter, referred to as “Hsu”, in view of Peled, Ariel et al (PGPUB Document No. 20090063470), hereafter, referred to as “Peled”, in view of Vig, Akshat   et al (US Patent No. 10423493), hereafter, referred to as “Vig”, in further view of Calvin, Phil  (PGPUB Document No. 20110023017), hereafter, referred to as “Calvin”,

Regarding Claim 19 (Currently amended), Hsu teaches receive, from a first external system via a network, a first entity change request to modify data in an entity associated with the first external system(Hsu, Fig. 4A & para 0036 disclose merchant (i.e. first external system) initiates a menu (first entity) update request to DoorDash (external system) “ The merchant POS system may transmit a menu update message from the merchant interface to a men update PATCH endpoint of the menu open API group 408. For example, the menu update message may be transmitted as a HTTP PATCH request for making partial changes to an existing resource.”); save the received first entity change request to an event store(Hsu, Fig. 4A & para 0032 disclose that received change request is being queued in a task queue (i.e. an entity store where changes to the entity/menu is stored for further distribution) for distribution “received menu uploads are transferred to task queue 410 where one or more menu uploads may be stored prior to processing.”); push the received first entity change request from the event store to an event publisher for forwarding to a streaming service(Hsu, Fig. 4A & para 0032 disclose that received change request in a task queue (i.e. an entity store)  is being pushed to a database (element 412) for publishing the changes to merchants system/website etc., “Menu processor 412 may read the menu upload and break down entries for insertion into database 414 of the logistics platform.”; here the examiner interprets “publisher for forwarding to a streaming service”  as propagating changes to a place or service where changes need to be applied for users to access the changes; “Menu processor 412 may read the menu upload and break down entries for insertion into database 414 of the logistics platform.”);
clear the event store of all entity change requests, responsive to pushing the received entity change request from the event store(Hsu,  Fig. 4 and para 0032 disclose event store or “Task Queue” 414 is storing all entity change requests and sending or route them for further processing “the tasks queue 410 may receive the menu upload 404 and route it to the menu processor 412.”; here the examiner interprets processing queue also implies emptying queue to process the next candidate in the queue); 
via a data pipeline associated with the classification of the first entity change request (Hsu, para 0066 discloses updated portion or a specific portion of a menu/object can be sent via pipeline  “The menu update pipeline may work identically to the menu creation pipeline. In some embodiments, only the specific object fields to be updated are included in the payload window 502 along with the update request.”); 
Hsu teaches an online platform for order and menu management for restaurants but he does not explicitly teach A computer-implemented system for receiving and propagating efficient search updates, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to:  push the received first entity change request from the event store to a second event publisher for storage in a cache database, wherein pushing the received first entity change request from the event store to the event publisher and the second event publisher comprises formatting the received first entity change request as a snapshot; -8-Application No. 16/791,413 Attorney Docket No. 14904.0138-00000 
generate a plurality of snapshots of the received entity change request by the event publisher before forwarding the received entity change request to the streaming service; classify the first entity change request based at least on one of the plurality of snapshots; forward, from the streaming service, the classified entity change request to a search index database; and update the search index based on the classified entity change request.
However in the same field of endeavor of saving entity changes in database Peled teaches A computer-implemented system for receiving and propagating efficient search updates, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to (Peled, Fig. 1, 4 and para 0022 disclose a system using processor, memory for search updating by capturing changes and updating the search index): classify the first entity change request based at least on one of the plurality of snapshots; and update the search index based on the classified entity change request (Peled, para 0072 discloses classifying the changes in entity/object that can be used for indexing updating “Upon receiving an indication that a business object has changed, classifier 34 updates the information regarding the business object in the listing of business objects in repository 36, at a business object update step. The updated information is used in subsequent tagging and indexing of new documents, as described above with reference to FIG. 2. Furthermore, the classifier may use the updated business object information to update the tagging and indexing of documents that have already been indexed”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the entity change requests of Hsu into performing classification of entity related change types of Peled to produce an expected result of updating search indexes by change types. The modification would be obvious because one of ordinary skill in the art would be motivated to update only the portion of search index impacted by the change so that users can always retrieve updated information with a minimum downtime of index maintenance (Peled, para 0072).
Hsu and Peled teach updating online menu systems but they don’t explicitly teach push the received first entity change request from the event store to a second event publisher for storage in a cache database, wherein pushing the received first entity change request from the event store to the event publisher and the second event publisher comprises formatting the received first entity change request as a snapshot; -8-Application No. 16/791,413 Attorney Docket No. 14904.0138-00000 
generate a plurality of snapshots of the received entity change request by the event publisher before forwarding the received entity change request to the streaming service; forward, from the streaming service, the classified entity change request to a search index database;
 However in the same field of endeavor of saving entity changes in database Vig teaches generate a plurality of snapshots of the received entity change request by the event publisher before forwarding the received entity change request to the streaming service; forward, from the streaming service, the classified entity change request to a search index database (Vig, col 6; 63-67 ~ col 7; 1-5 discloses forwarding/ propagating multiple copies of same change to different nodes for indexing “A given change record propagator may be used for multiple global secondary indexes in some embodiments--e.g., the propagator may act as a multiplexed filter and transmitter of change records relevant to respective global secondary index nodes. In some cases, depending on the respective sets of attributes materialized or projected at various secondary indexes established for a given table, the same change record may be propagated to several different index storage nodes; other change records may only have to be propagated to a single index storage node”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the entity change requests classified by change types of Hsu and Peled into propagating changes to different places of Vig to produce an expected result of updating entity changes simultaneously to different places. The modification would be obvious because one of ordinary skill in the art would be motivated to update all the indexes and contents simultaneously to provide users a consistent search result (Vig, col 6; 63-67 ~ col 7; 1-5).
Hsu, Peled and Vig teach updating online menu systems but they don’t explicitly teach push the received first entity change request from the event store to a second event publisher for storage in a cache database, wherein pushing the received first entity change request from the event store to the event publisher and the second event publisher comprises formatting the received first entity change request as a snapshot; -8-Application No. 16/791,413 Attorney Docket No. 14904.0138-00000 
However in the same field of endeavor of making web-based application’s data change Calvin teaches push the received first entity change request from the event store to a second event publisher for storage in a cache database, wherein pushing the received first entity change request from the event store to the event publisher and the second event publisher comprises formatting the received first entity change request as a snapshot (Calvin, para 0095-0098 teaches saving history of website object/entity changes in a database; here the examiner interprets  “snapshot” as a state of data at a specific time or snapshot of time; and, “formatting” to mean data in a particular form so that it can be easily used/retrieved “Each object is derived from a set of hierarchical classes and sub-classes that allow each object to: [0097] store and retrieve their own configuration data from the database 58; [0098] store and manage an indefinite history of changes to itself such that any previous state of itself can be restored should the latest version of an object not be what a user wants;”; Hsu teaching of sending entity change request in fig. 4 can be modified to send the change request to a cache database as taught by Calvin); 
Using the broadest reasonable interpretation consistent with the specification (para 0054-0055) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “cache database” to mean a database to store different version of data changes.
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate propagating changes to different places of Hsu, Peled and Vig into monitoring database for changes of Calvin to produce an expected result of keeping track of recording all changes to entities. The modification would be obvious because one of ordinary skill in the art would be motivated to have undone any entity changes using cache database by rolling back to any specific version of change (Calvin, para 0095-0098).




Response to Arguments


I.	35 U.S.C §103
The crux of applicant’s arguments presented on page 12 paragraph 1 through page 13 paragraph 1 regarding independent claim 1 and 10 is “Peled and Vig fail to remedy the above-described deficiencies of Scotto, because Peled and Vig are both directed to methods of database management but do not disclose or suggest any of the claimed methods for “propagating efficient search updates.” For example, Peled and Vig do not disclose at least “forwardling], from the streaming service, the classified entity change request to a search index database via a data pipeline associated with the classification of the first entity change request,” as recited in independent claim 1.”.
First part of applicant’s argument “Peled and Vig are both directed to methods of database management but do not disclose or suggest any of the claimed methods for “propagating efficient search updates.”, have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action.
The examiner respectfully disagrees with the second part of the above mentioned arguments as new art Hsu, in para 0066 discloses updated portion or a specific portion of a menu/object can be sent via pipeline as following “The menu update pipeline may work identically to the menu creation pipeline. In some embodiments, only the specific object fields to be updated are included in the payload window 502 along with the update request.”.
Whereas Vig, in col 6; 63-67 ~ col 7; 1-5 discloses forwarding/ propagating multiple copies of same change to different nodes for indexing. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the classified entity change requests sent using data pipeline of Hsu and Peled into propagating changes to different places of Vig to produce an expected result of updating entity changes simultaneously to different places. The modification would be obvious because one of ordinary skill in the art would be motivated to update all the indexes and contents simultaneously separately to provide users a consistent search result.
No additional arguments were presented for independent claim 19 and claims dependent on independent claim 1 and 10. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAH A DAUD/Examiner, Art Unit 2164                  

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164